UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2010 Cole Credit Property Trust, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 000-51962 20-0939158 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2555 East Camelback Road, Suite 400, Phoenix, Arizona 85016 (Address of principal executive offices; zip code) (602) 778-8700 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Company held its 2010 Annual Meeting of Stockholders on May 21, 2010.All nominees standing for election as directors were elected to serve until the 2011 Annual Meeting of Stockholders and until their respective successor is duly elected and qualified. The voting results for each of the three persons nominated were as follows: Nominee Votes For Votes Withheld Abstentions Christopher H. Cole 0 D. Kirk McAllaster, Jr. 0 Marc T. Nemer 0 No other proposals were submitted to a vote of the Company’s stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated : May 27, 2010 COLE CREDIT PROPERTY TRUST, INC. By: /s/ D. Kirk McAllaster, Jr. Name: D. Kirk McAllaster, Jr. Title: Executive Vice President and Chief Financial Officer (Principal Financial Officer)
